DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 8/24/20.  Claims 1-20 are pending.  
The IDS filed 8/24/20 has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim currently recites “[a] computer-readable medium for generating a data quality index, wherein the computer-readable medium comprises a plurality of instructions…”  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. (See MPEP 2106 II and 2106.03 (I)). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500. F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory" to the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al  (US 20110105852 A1)
Claim 1. 	Morris  teaches a method for generating a data quality index comprising: 
receiving a request to generate a patient score and an associated data quality index for a patient with a set of artificial intelligence instructions and one or more input data streams; (par. 36-query component receives a request to generate a likelihood score: The first metric represents a current health related metric value for the patient. For example, the first metric may represent an event metric that measures the current likelihood that the patient will experience a heart attack within the next five years)
determining that at least one feature for the one or more input data streams is unavailable for the patient; (abstract; par. 16- wherein one or more demographic data values or biometric data values in the patient record are missing or have null values; see also par. 40- Imputation engine 155 is configured to read patient information 170 for a particular patient and impute missing data values to permit more accurate risk estimation and outcome prediction); 
selecting one or more imputed values from a distribution for each of one or more features for the patient population; par. 17- creating and storing a plurality of clone patient records; imputing different substitute demographic or biometric data values and substituting a different one of the substitute values into each one of the clone patient records)
 calculating one or more initial scores using the one or more imputed values from the distribution as input for the at least one feature that is unavailable, the initial scores calculated using a set of artificial intelligence instructions, wherein the initial scores estimate a likelihood of an event or a clinical status;  (par. 31- using data imputation to determine risk scores and rank risks of health outcomes. The specific method of performing imputation is not critical; what is important is that data imputation is used to determine risk scores for various interventions and outcomes.) 
calculating the data quality index based at least in part on the one or more initial scores, wherein the data quality index indicates a reliability of the patient score; (par. 31: Embodiments provide techniques for using data imputation to determine risk scores and rank risks of health outcomes… the Archimedes Optimizer can calculate risk regardless of the number of missing data values or the nature of the missing data values. In an embodiment, the Archimedes Optimizer only requires an age value and a gender value for a patient, and uses imputation techniques to fill in gaps in data. The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values; par. 61-62-benefit score and confidence bars/thresholds using the imputed values for missing data)  and 
providing the data quality index to an output device. (par. 58-displaying changes in relative risk, using risk information based upon use of imputed values for missing data; par. 70;  see also Fig. 2-3)

claim 2. 	Morris teaches the method of claim 1, wherein the initial scores estimate a likelihood of a complication or an adverse risk for the patient. (par. 31- using data imputation to determine risk scores and rank risks of health outcomes. The specific method of performing imputation is not critical; what is important is that data imputation is used to determine risk scores for various interventions and outcomes.)

claim 3.	Morris teaches the method of claim 1, wherein the one or more input data streams comprise at least one vital measurement from a vital data stream, at least one patient characteristic, at least one lab measurement value, or a combination thereof. (par. 21- uses as input patient or health plan member data including demographic information, biomarkers, medication history, and behaviors which are extracted from the electronic medical record; par. 85- patient data includes biomarker history (e.g. blood pressure readings); see also par. 93)
claim 4.	Morris teaches the method of claim 1, wherein the at least one feature comprises a minimum value, a maximum value, a standard deviation value, a median value, a mean value, or any combination thereof, wherein the at least one feature is determined based on the one or more data input streams within a predetermined time period. (par. 61-for each intervention, a confidence threshold comprising a mean benefit calculated from the clones is reported if it is more than two standard deviations above the benefit threshold. A confidence score may also be displayed adjacent to one or more risk presentation bars; par. 63-the bars in FIG. 2 may represent chances of not having the condition within the next five years instead of chances of having the condition within the next five years)
Claim 6. 	Morris teaches the method of claim 1, comprising determining a measurement threshold for the at least one feature, the measurement threshold representing a number of values used to calculate the at least one feature. (par. 89- processing data to determine and discard one or more field values that are out of range or otherwise determined to be inappropriate according to particular logical rules. Filtering addresses data entry errors such as unreasonable weight or height.;  Also see also par. 75- lower threshold of benefit is established for each intervention below which benefit is not reported)
Claim	7. 	Morris teaches the method of claim 6, comprising identifying that the number of values for the at least one feature is below the minimum threshold. (par. 89- processing data to determine and discard one or more field values that are out of range or otherwise determined to be inappropriate according to particular logical rules. Filtering addresses data entry errors such as unreasonable weight or height, either too high or too low (i.e. minimum threshold); see also par. 75- lower threshold of benefit is established for each intervention below which benefit is not reported.)


Claim 8. 	Morris teaches the method of claim 7, comprising: calculating a data availability score for the at least one feature; calculating a data unavailability rank for the one or more input data streams with at least one missing feature, wherein the data unavailability rank is based at least in part on the data availability score and the relative value for each missing feature of the one or more data input streams; and generating a recommendation output indicating a request for one or more unavailable input data streams or one or more unavailable measurements for an input data stream associated with one or more missing features based on the data unavailability rank. (par. 40-mputation engine 155 is configured to read patient information 170 for a particular patient and impute missing data values to permit more accurate risk estimation and outcome prediction; par.  61-62- Missing patient data is filled in with values that follow the same distribution as closely matching individuals from a sample population…For each intervention, a confidence threshold comprising a mean benefit calculated from the clones is reported if it is more than two standard deviations above the benefit threshold. A confidence score may also be displayed adjacent to one or more risk presentation bars.)

Claim 9. 	Morris teaches the method of claim 8, comprising: calculating an estimate of improvement in the data quality index following the addition of an unavailable input data stream. (Par. 101-discusses benefits to calculations with imputed vs. unavailable data)

Claim 10.	Morris teaches  the method of claim 8, comprising identifying one or more missing features with the data availability score above a first threshold value, the one or more missing features to be requested for an input data stream with the data unavailability rank above the first threshold value. (par. 85; par. 101)

Claim 11.  Morris teaches the method of claim 1, wherein providing the data quality index comprises transmitting the data quality index to an external device, displaying the data quality index, and generating an alert based on the data quality index, wherein the alert is provided by the external device. (par. 120- risk-benefits table is output. Step 838 may comprise informing the master script 802 that the output risk-benefits data is available, causing notification to the dispatcher 708, which can invoke the writer 710 in response to cause placing the output risk-benefits data in the database or providing the output data to an external system or institution.)

Claim 12	Morris teaches the method of claim 1, wherein the data quality index is displayed with a patient score value indicating a likelihood that the patient is experiencing the complication or the adverse risk. (Fig. 2 and Fig. 3; par. 58-Arrows 250A-250G represent a relative risk reduction for the condition associated with the intervention; )

Claim 13.	Morris teaches  the method of claim 1, wherein calculating the data quality index further comprises: calculating a variance value based on the one or more initial scores; and determining the data quality index based at least in part on the variance value and a set of variance thresholds. (par. 31: Embodiments provide techniques for using data imputation to determine risk scores and rank risks of health outcomes… the Archimedes Optimizer can calculate risk regardless of the number of missing data values or the nature of the missing data values. In an embodiment, the Archimedes Optimizer only requires an age value and a gender value for a patient, and uses imputation techniques to fill in gaps in data. The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values)

Claim 14.	Morris teaches a system for generating a data quality index, comprising:
 a processor  (par. 35-36) to:
 identify a distribution for each of one or more features for a patient population (par. 89- histogram distribution of patient height is plotted based on all patient information); 
detect one or more input data streams for a patient from a medical device, (par. 147- communication interface 518 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information)	wherein the one or more input data streams comprise at least one vital measurement from a vital data stream, at least one patient characteristic, at least one lab measurement value, or a combination thereof (par. 21- uses as input patient or health plan member data including demographic information, biomarkers, medication history, and behaviors which are extracted from the electronic medical record; par. 85- patient data includes biomarker history (e.g. blood pressure readings); see also par. 93); 
receive a request to generate a patient score and the data quality index for the patient with a set of artificial intelligence instructions and the one or more input data streams (par. 36-query component receives a request to generate a likelihood score: The first metric represents a current health related metric value for the patient. For example, the first metric may represent an event metric that measures the current likelihood that the patient will experience a heart attack within the next five years)
 determine that at least one feature for the one or more input data streams is unavailable for the patient (abstract; par. 16- wherein one or more demographic data values or biometric data values in the patient record are missing or have null values; see also par. 40- Imputation engine 155 is configured to read patient information 170 for a particular patient and impute missing data values to permit more accurate risk estimation and outcome prediction); 
select one or more imputed values from the distribution for each of one or more features for the patient population; (par. 17- creating and storing a plurality of clone patient records; imputing different substitute demographic or biometric data values and substituting a different one of the substitute values into each one of the clone patient records)
calculate one or more initial scores using the one or more imputed values from the distribution as input for the at least one feature that is unavailable, the initial scores calculated using a set of artificial intelligence instructions, wherein the initial scores estimate a likelihood of an event or a clinical status;  (par. 31- using data imputation to determine risk scores and rank risks of health outcomes. The specific method of performing imputation is not critical; what is important is that data imputation is used to determine risk scores for various interventions and outcomes.) 
calculate the data quality index based at least in part on the one or more initial scores, wherein the data quality index indicates a reliability of the patient score; and (par. 31: Embodiments provide techniques for using data imputation to determine risk scores and rank risks of health outcomes… the Archimedes Optimizer can calculate risk regardless of the number of missing data values or the nature of the missing data values. In an embodiment, the Archimedes Optimizer only requires an age value and a gender value for a patient, and uses imputation techniques to fill in gaps in data. The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values; par. 61-62-benefit score and confidence bars/thresholds using the imputed values for missing data)
provide the data quality index to an output device. (par. 58-displaying changes in relative risk, using risk information based upon use of imputed values for missing data; par. 70;  see also Fig. 2-3)
It should be noted that as currently recited, the claim does not recite that the processor is configured to perform any of the recited function, only that it is intended for use in performing the recited functions. (i.e. “processor to…”)   Therefore, the prior art need only teach a processor.
However,  in the interest of compact prosecution, the Examiner has interpreted the claim language as a processor “configured to …”, and applied art accordingly.  

Claim 15. 	Morris teaches the system of claim 14, wherein the at least one feature comprises a minimum value, a maximum value, a standard deviation value, a median value, a mean value, or any combination thereof, wherein the at least one feature is determined based on the one or more data input streams within a predetermined time period. (par. 61-for each intervention, a confidence threshold comprising a mean benefit calculated from the clones is reported if it is more than two standard deviations above the benefit threshold. A confidence score may also be displayed adjacent to one or more risk presentation bars; par. 63-the bars in FIG. 2 may represent chances of not having the condition within the next five years instead of chances of having the condition within the next five years)

Claim  17. 	Morris teaches the system of claim 14, wherein the processor is to: 
calculate a data availability score for the at least one feature;  calculate a data unavailability rank for the one or more input data streams with at least one missing feature, wherein the data unavailability rank is based at least in part on the data availability score and the relative value for each missing feature of the one or more data input streams; and  generate a recommendation output indicating a request for one or more unavailable input data streams or one or more unavailable measurements for an input data stream associated with one or more missing features based on the data unavailability rank. (par. 40-mputation engine 155 is configured to read patient information 170 for a particular patient and impute missing data values to permit more accurate risk estimation and outcome prediction; par.  61-62- Missing patient data is filled in with values that follow the same distribution as closely matching individuals from a sample population…For each intervention, a confidence threshold comprising a mean benefit calculated from the clones is reported if it is more than two standard deviations above the benefit threshold. A confidence score may also be displayed adjacent to one or more risk presentation bars.)
Claim 18. 	Morris teaches the system of claim 17, wherein the processor is to identify one or more missing features with the data availability score above a first threshold value, the one or more missing features to be requested for an input data stream with the data unavailability rank above the first threshold value. (par. 85; par. 101)
Claim 19.	Morris teaches  the system of claim 14, wherein the processor is to calculate the data quality index further by calculating a variance value based on the one or more initial scores and determining the data quality index based at least in part on the variance value and a set of variance thresholds. (par. 31-The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values)
Claim 20. 	Morris teaches a computer-readable medium for generating a data quality index, wherein the computer-readable medium comprises a plurality of instructions that, in response to execution by a processor, cause the processor to:
 identify a distribution for each of one or more features for a patient population; (par. 89- histogram distribution of patient height is plotted based on all patient information); 
detect one or more input data streams for a patient from a medical device, (par. 147- communication interface 518 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information)
wherein the one or more input data streams comprise at least one vital measurement from a vital data stream, at least one patient characteristic, at least one lab measurement value, or a combination thereof; (par. 21- uses as input patient or health plan member data including demographic information, biomarkers, medication history, and behaviors which are extracted from the electronic medical record; par. 85- patient data includes biomarker history (e.g. blood pressure readings); see also par. 93)
 receive a request to generate a patient score and the data quality index for the patient with a set of artificial intelligence instructions and the one or more input data streams; (par. 36-query component receives a request to generate a likelihood score: The first metric represents a current health related metric value for the patient. For example, the first metric may represent an event metric that measures the current likelihood that the patient will experience a heart attack within the next five years)
determine that at least one feature for the one or more input data streams is unavailable for the patient; (abstract; par. 16- wherein one or more demographic data values or biometric data values in the patient record are missing or have null values; see also par. 40- Imputation engine 155 is configured to read patient information 170 for a particular patient and impute missing data values to permit more accurate risk estimation and outcome prediction)
select one or more imputed values from the distribution for each of one or more features for the patient population; (par. 17- creating and storing a plurality of clone patient records; imputing different substitute demographic or biometric data values and substituting a different one of the substitute values into each one of the clone patient records)
calculate one or more initial scores using the one or more imputed values from the distribution as input for the at least one feature that is unavailable, the initial scores calculated using a set of artificial intelligence instructions, wherein the initial scores estimate a likelihood of an event or a clinical status;  (par. 31- using data imputation to determine risk scores and rank risks of health outcomes. The specific method of performing imputation is not critical; what is important is that data imputation is used to determine risk scores for various interventions and outcomes.)
calculate the data quality index based at least in part on the one or more initial scores, wherein the data quality index indicates an accuracy of the one or more initial scores, (par. 31: Embodiments provide techniques for using data imputation to determine risk scores and rank risks of health outcomes… the Archimedes Optimizer can calculate risk regardless of the number of missing data values or the nature of the missing data values. In an embodiment, the Archimedes Optimizer only requires an age value and a gender value for a patient, and uses imputation techniques to fill in gaps in data. The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values; par. 61-62-benefit score and confidence bars/thresholds using the imputed values for missing data)
 wherein calculating the data quality index comprises calculating a variance value based on the one or more initial scores and determining the data quality index based at least in part on a set of variance thresholds and the variance value; (par. 31-The Archimedes Optimizer then can show the risk variance caused by inputted data and any number of missing values) and 
provide the data quality index to an output device. (par. 58-displaying changes in relative risk, using risk information based upon use of imputed values for missing data; par. 70;  see also Fig. 2-3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 20110105852 A1) in view of Kolb et al (US 20180032930 A1)
Claims 5 and 16	Morris teaches the method of claim 1 as explained, but does not expressly disclose wherein the set of artificial intelligence instructions implement a neural network, the neural network comprising one or more relative values or a feature importance for the at least one feature.
	Kolb discloses a method wherein the set of artificial intelligence instructions implement a neural network (par. 73- document similarity could be as simple as cosine similarity in feature space, or it could transform documents into a topic space, using latent semantic analysis (LSA), latent Dirichlet allocation (LDA) or neural networks (e.g. Siamese networks). For efficiency, the topic-model transform could be pre-computed for all problem/solution nodes and those topics can be stored in a representation that allows for efficient nearest-neighbor retrieval (e.g., M-tree, binary space partition, location hashing)  the neural network comprising one or more relative values or a feature importance for the at least one feature. (par. 111- probability scores for data availability)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Morris with the teaching of Kolb to implement a neural network with one or more relative values/ feature values of importance with the motivation of identifying the data available to support a given query. (par. 102)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626